Order filed July 8, 2021




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                             NO. 14-21-00151-CV
                                    ____________

                        DEYSI R. SANTOS, Appellant

                                        V.

YELLOWFIN LOAN SERVICING CORP., AS SUCCESSOR IN INTEREST
                 TO FIRST FRANKLIN, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-35442

                                    ORDER

      The clerk’s record was filed April 19, 2021. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the final summary judgment signed by the
trial court on December 22, 2020.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 19, 2021, containing the final summary judgment signed
by the trial court on December 22, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.